Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 15, 2022 has been entered.  Accordingly, Claims 1-4 and 6-20 are pending in this application.  Claims 1, 15, and 18 are independent claims and have been amended.
Allowable Subject Matter
The following is an Examiner’s Statement of Reasons for Allowance:
The prior art made of record does not teach, disclose, or fairly suggest, all of the elements of Independent Claim 1 and equivalent Independent Claims 15 and 18.  Specifically, the prior art does not disclose:
determining for each word in the identified rule a category from the predefined categories, wherein each of the predefined categories is associated with a respective dictionary; and
generating a tagged rule in which each word is tagged with its determined category, wherein the determined category is set as a type of a dictionary in which the word appears.
Kumar (WO 200058900 A1), is directed toward converting investment rules in a document into SQL statements to test investment transactions for compliance with the rules (see Kumar, page 48, line 31 – page 49, line 5).  However, Kumar does not contemplate the claim elements listed above.
Nitta (PG Pub. No. 2005/0154690 A1) is directed toward syntactic analysis and knowledge construction from the words in a document (see Nitta, Abstract).  However, Nitta does not disclose the amended claim elements listed above.
Dependent Claims 2-4, 6-14, 16, 17, 19, and 20, being definite, further limiting, and fully enabled by the Specification, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure:
Hsiao (PG Pub. No. 2017/0239576 A1), which concerns automated program synthesis from natural language for domain specific computing applications.
Sridhar (PG Pub. No. 2017/0116178 A1), which concerns unsupervised topic modelling for short texts.
Bornea (PG Pub. No. 2016/0148116 A1), which concerns extraction of semantic relations using distributional relation detection.
Devesa (PG Pub. No. 2018/0144234 A1), which concerns sentence embedding for sequence-to-sequence matching in a question-answer system.
Jin (PG Pub. No. 2018/0137137 A1), which concerns specialist keyword recommendations in a semantic space.
Kawatani (PG Pub. No. 2003/0167267 A1), a document classification method and apparatus.
Nitta (PG Pub. No. 2005/0154690 A1), which concerns a document knowledge management apparatus and method.
Kumar (WO200058900 A1), which concerns portfolio investment guidance compliance and financial fund administration systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAD AGHARAHIMI whose telephone number is (571)272-9864. The examiner can normally be reached M-F 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHAD AGHARAHIMI/Examiner, Art Unit 2161 

/ETIENNE P LEROUX/Primary Examiner of Art Unit 2161